DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-33, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 16-33 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/10/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance: there was no prior art found that teaches or suggests  a "method for coating a textile material with a so/-gel material, said method comprising the steps of a) providing a coating composition comprising an aqueous solvent and an organosilicon precursor, b) impregnating the textile material with the coating composition by means of pad finishing, c) drying the impregnated textile material, characterized in that the coating composition contains no polycarboxylic acid or catalyst" ; - a "coating composition, comprising an aqueous solvent and an organosilicon precursor, characterized in that it contains no polycarboxylic acid or catalyst "; - or a "impregnated textile material obtained using the coating method according to claim 1.
The cited closest prior art of Higgins and Brzezinski et al. Neither disclose nor suggest current claims. Either singly or in combination neither teach the method for coating a textile material with a sol-gel material, involving a coating composition containing no polycarboxylic acid, catalyst or surfactant, with the recited composition, as well as the resulting impregnated material. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



ASP